 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 14, 2014, is
entered into by and between Floors-N-More, LLC, a Nevada limited liability
company (the “Company”) and Steven Chesin (the “Executive”).

WHEREAS, ALJ Regional Holdings, Inc. is acquiring the outstanding equity
interest of Floors-N-More, LLC from Maple CNM Holdings, LLC (the “Transaction”);
and

 

WHEREAS, following the closing (the “Closing”) of the Transaction, the Company
wishes to employ the Executive and the Executive wishes to accept such
employment according to the terms set forth in this Agreement.

ACCORDINGLY, the Company and the Executive agree as follows:

 

1.

Employment, Duties and Acceptance.

1.1Employment, Duties.  The Company hereby employs the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company as the President and Chief Executive Officer of the Company, or in such
other executive position as may be mutually agreed upon by the Company and the
Executive, and to perform such other duties consistent with such position or as
may be assigned to the Executive by the Board of Managers of the Company (the
“Board”).  The initial Board shall consist of Jess Ravich, Steven Chesin, and T.
Robert Christ. The Executive will have the authority to hire individuals to
provide services to the Company, provided that, with respect to any such
individual who is reasonably expected to earn more than one hundred thousand
dollars ($100,000) in total annual compensation from the Company (including
salary and bonus), such hiring will be subject to approval of the Board.  

1.2Acceptance.  The Executive hereby accepts such employment and agrees to
render the services described above.  During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.

1.3Location.  The duties to be performed by the Executive hereunder shall be
performed at the offices of the Company in Las Vegas, Nevada and other locations
mutually agreed with the Board, subject to reasonable travel requirements on
behalf of the Company.

2.Term of Employment.  The term of the Executive’s employment under this
Agreement (the “Term”), and this Agreement itself, shall become effective as of
the Closing (the “Effective Date”), and will continue until December 31, 2017,
subject to earlier termination pursuant to Section 4.  Notwithstanding the
foregoing, both the Company and the Executive agree that the Executive’s
employment is “at will” and may be terminated by either the Company or the
Executive at any time and for any reason; provided, however, that upon certain

 

--------------------------------------------------------------------------------

 

terminations of employment, the Executive may be entitled to severance as is
specified in Section 4.4 below.  In the event the Closing does not occur on or
before May 31, 2014, this Agreement shall be without force or effect.  

3.Compensation; Benefits.

3.1Salary.  As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive a base salary, payable in
accordance with the Company’s normal payroll practices, at the annual rate of
three hundred thousand dollars ($300,000) (effective on the Effective Date of
this Agreement) less such deductions or amounts to be withheld as required by
applicable law and regulations (the “Base Salary”), which Base Salary shall not
be decreased during the Term.  In the event that the Board, in its sole
discretion, from time to time determines to adjust the Base Salary, such
adjusted amount shall, from and after the effective date of the increase,
constitute “Base Salary” for purposes of this Agreement (subject to the
Executive’s right to resign for Good Reason as specified in Section 4.4 below).

3.2Incentive Compensation. Commencing with the 2014 calendar year, the Executive
shall be eligible to be paid a bonus with respect to such calendar year solely
at the discretion of the Board.

3.3Equity Incentives. Within ninety (90) days following the Effective Date, the
Executive will be granted (1) 750,000 Company Preferred B Units (entitling the
Executive to distributions up to an aggregate amount of $750,000 in accordance
with the Company’s Second Amended and Restated Limited Liability Company
Operating Agreement, the “LLC Agreement”), 75,000 Company Common Units, and an
additional 40,000 Company Common Units (such 40,000 additional Company Common
Units referred to as the “Equity Award Units”).  Subject to the Executive’s
continued employment with the Company, 10,000 of the 40,000 Equity Award Units
shall vest on each of December 31, 2014, December 31, 2015, December 31, 2016
and December 31, 2017; provided, however that the Equity Award Units shall
immediately vest upon the termination of the Executive’s employment by the
Company (or any successor thereto) without Cause (as defined below) within 12
months following a change of control (whether or not a transaction is a change
of control shall be determined by the Board in its sole, but reasonable,
discretion).  Except as provided herein, any unvested Equity Award Units shall
be forfeited back to the Company for no consideration upon the termination of
the Executive’s employment.  For the avoidance of doubt, the Preferred B Units
and the 75,000 Common Units that are not Equity Award Units shall be fully
vested on grant.  All of the Preferred B Units and Common Units shall be subject
to the terms and conditions of the LLC Agreement and the Company’s Members
Agreement; provided, however, that on each of the fifth (5th), sixth (6th) and
seventh (7th) anniversaries of the Closing, or at any time within six (6) months
of the Executive’s death (but in no event after the seventh anniversary of the
Closing), the Executive, or the Executive’s estate, if applicable, shall have
the right to cause the Company to purchase all but not less than all of both the
Executive’s then outstanding Class B Units and Common Units together at a price
per applicable Unit equal to the then fair market value of such Units (with such
value to be determined by an independent appraisal in a manner reasonably
acceptable to the holders of a majority of the Company’s Class A Units).

2

--------------------------------------------------------------------------------

 

3.4Business Expenses.  The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers within sixty
(60) days after such expenses have been incurred by the Executive; provided,
however, that the maximum amount available for such expenses during any period
may be fixed in advance by the Board.

3.5Paid Time Off.  During the Term, the Executive shall be entitled to paid time
off in accordance with the paid time off policy of the Company during each year
of the Term. The Executive will be entitled to accrue four (4) weeks’ vacation
per year, which may be carried over from year to year, provided that (i)
Executive shall not be entitled to take more than two (2) weeks of vacation at
any one time, and (ii) vacation accrual shall be subject to a maximum accrual of
eight (8) weeks (meaning vacation ceases to accrue if the Executive has an
unused, accrued vacation balance of forty (40) days).  Any accrued, but unused
vacation will be paid out to the Executive upon termination of employment. As of
the Effective Date, the Executive shall be credited with vacation days
retroactive to January 1, 2014.  The Executive will also be eligible, for paid
holidays provided to the Company’s Executive employees.

3.6Benefits.  During the Term, the Executive shall be entitled to all benefits
for which the Executive shall be eligible under any 401(k) plan, group insurance
or other health and welfare benefit plans as well as all benefits which the
Company provides to its executive employees generally, which benefits may be
amended, modified or terminated in the Company’s discretion.  The Executive
acknowledges that the Company shall be the sole beneficiary of any key-man life
insurance policy covering the Executive paid for by the Company, and the
Executive hereby waives, on behalf of himself, his estate, and his
beneficiaries, all rights to receive any benefits under all such policies.  

3.7Car Lease.  The Company shall continue to pay the monthly lease payments due
under that certain Master Lease Agreement with a Lease Date of November, 23,
2013, with Floors-N-More, LLC and Steven Mark Chesin listed as lessee and
co-lessee; provided, however that the Executive assumes full liability for, and
fully indemnifies the Company with respect to, all other amounts that may be due
under such lease or otherwise related to the leased vehicle, including, without
limitation, required car insurance.

4.Termination.

4.1Death.  If the Executive dies during the Term, the Agreement shall terminate
forthwith upon the Executive’s death.  The Company shall pay to the Executive’s
estate any Base Salary earned but not paid.  The Executive shall have no further
rights to any compensation (including any Base Salary or Annual Bonus) or any
other benefits under this Agreement, except to the extent already earned and
vested as of the day immediately prior to his death, or as earned, vested, or
accrued by virtue of his death.  Furthermore, upon the Executive’s death, the
Equity Award Units shall vest in full to the extent then unvested.

4.2Disability.  If, during the Term the Executive is unable to perform his
duties hereunder due to a physical or mental incapacity for a period of six (6)
months within any

3

--------------------------------------------------------------------------------

 

twelve (12) month period (hereinafter a “Disability”), the Company shall have
the right at any time thereafter to terminate the Agreement upon sending written
notice of termination to the Executive.  If the Company elects to terminate the
Agreement by reason of Disability, the Company shall pay to the Executive
promptly after the notice or termination any Base Salary earned but not paid and
any other amounts required by applicable law plus any other benefits payable to
the Executive under any disability plan provided for hereunder or otherwise
furnished to the Executive by the Company.  The Executive shall have no further
rights to any compensation (including any Base Salary or Annual Bonus) or any
other benefits under this Agreement except to the extent already earned and
vested as of the day immediately prior to her termination by reason of
Disability, or as earned, vested, or accrued by virtue of his Disability.

4.3Cause.  The Company may at any time by written notice to the Executive
terminate the Agreement for “Cause” (as defined below) and, upon such
termination, this Agreement shall terminate and the Executive shall be entitled
to receive no further amounts or benefits hereunder, except for any Base Salary
earned but not paid prior to such termination and any other amounts required to
be paid under applicable law.  For the purposes of this Agreement, “Cause”
means:  (i) continued neglect by the Executive of the Executive’s duties
hereunder, (ii) continued incompetence or unsatisfactory attendance, (iii)
conviction of, or plea of nolo contendere to, any felony, (iv) violation of the
rules, regulations, procedures or instructions relating to the conduct of
employees, directors, officers and/or consultants of the Company, (v) willful
misconduct by the Executive in connection with the performance of any material
portion of the Executive’s duties hereunder, (vi) breach of fiduciary obligation
owed to the Company or commission of any act of fraud, embezzlement, disloyalty
or defalcation, or usurpation of a Company opportunity, (vii) breach of any
provision of this Agreement, including any non-competition, non-solicitation
and/or confidentiality provisions hereof, (viii) any act that has a material
adverse effect upon the reputation of and/or the public confidence in the
Company, (ix) failure to comply with a reasonable order, policy or rule that
constitutes material insubordination, (x) engaging in any discriminatory or
sexually harassing behavior, or (xi) using, possessing or being impaired by or
under the influence of illegal drugs or the abuse of controlled substances or
alcohol on the premises of the Company or any of its subsidiaries or affiliates
or while working or representing the Company or any of its subsidiaries or
affiliates.  A termination for Cause by the Company for any or the events
described in clauses (i), (ii), (iv), and (ix) shall only be effective on
fifteen (15) days advance written notification, providing Executive the
opportunity to cure, if reasonably capable of cure within said 15-day period;
provided, however, that no such notification is required if the Cause event is
not reasonably capable of cure or the Board determines that its fiduciary
obligation requires it to effect a termination of Executive for Cause
immediately.

4.4Termination by Company without Cause or by the Executive for Good Reason.  If
the Executive’s employment is terminated prior to the end of the Term by the
Company without Cause (other than by reason of death or Disability) or by the
Executive for Good Reason (as defined below), the Executive shall be eligible to
receive severance pay, subject to applicable withholding, consisting of
continued Base Salary for the greater of (i) one half the number of full months
remaining in the Term or (ii) six (6) months (such length of time being referred
to as the “Severance Period”), plus an additional $3,000 per month for each
month in the Severance Period, with all such severance payable in substantially
equal installments in accordance with the Company’s normal payroll
practices.  The Executive shall have no further

4

--------------------------------------------------------------------------------

 

rights to any compensation (including any Base Salary or Annual Bonus) or any
other benefits under this Agreement except as required by applicable law.  For
purposes of this Agreement, “Good Reason” means, without the advance written
consent of the Executive:  (i) a reduction in Base Salary, unless such reduction
is made generally to other senior executives of the Company or (ii) a material
reduction in the Executive’s title and/or responsibilities, provided, that a
change in reporting responsibilities or a reduction in responsibilities that
occurs solely by virtue of the Company being acquired and made part of a larger
entity shall not by itself constitute Good Reason and further provided, that a
termination by the Executive for Good Reason shall be effective only if the
Executive provides the Company with written notice specifying the event which
constitutes Good Reason within thirty (30) days following the occurrence of such
event or date the Executive became aware or should have become aware of such
event, the Company fails to cure the circumstances giving rise to Good Reason
within thirty (30) days after such notice, and the Executive resigns within
thirty (30) days after the expiration of the Company’s 30-day cure period.

4.5Termination by Executive other than for Good Reason.  Except as provided in
Section 4.4 for a resignation due to Good Reason, the Executive is required to
provide the Company with thirty (30) days’ prior written notice of
resignation.  Subject to Section 4.4, upon termination of employment by the
Executive, the Executive shall receive any Base Salary earned but not paid prior
to such termination and shall have no further rights to any compensation
(including any Base Salary or Annual Bonus) or any other benefits under this
Agreement, except to the extent already earned and vested as of the day
immediately prior to such termination.

4.6Release.  Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments, other
than payment of any accrued and unpaid Base Salary to which the Executive is
entitled under this Section 4 and any other amounts due to the Executive upon
termination under applicable law are conditioned upon and subject to the
Executive’s execution of a general waiver and release (for the avoidance of
doubt, the restrictive covenants contained in Section 5 of this Agreement shall
survive the termination of this Agreement), in such form as may be prepared by
the Company, except for such matters covered by provisions of this Agreement
which expressly survive the termination of this Agreement.  Notwithstanding
anything to the contrary, the severance payments and benefits are conditioned on
the Executive’s execution, delivery and nonrevocation of the general waiver and
release of claims, with such general release and waiver becoming irrevocably
effective within fifty-five (55) days following the Executive’s date of
“separation from service” (as defined in Treasury Regulation § 1.409A-l(h))
(“Separation from Service Date”) (the “Release Condition”).  Subject to the
Release Condition, payments and benefits due under this Agreement (other than
bonuses which will be paid at the time and in the manner otherwise provided in
this Agreement), shall commence sixty (60) days after the Executive’s Separation
from Service Date.  However, if Executive is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code (the “Code”) and as
determined by the Company) (a “Specified Employee”), any payment or benefit
under this Agreement, or under any plan or arrangement of the Company or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A, and that if paid during the six (6) months beginning on the Separation
from Service Date would be subject to the Section 409A additional tax because
the Executive is a Specified Employee, will not be paid or provided to the
Executive until the

5

--------------------------------------------------------------------------------

 

earlier of (i) the first day following the six (6) month anniversary of the
Executive’s Separation from Service Date, or (ii) death. No payments or benefits
will be due or payable under this Agreement unless the Release Condition is
timely met.

4.7Section 409A.

4.7.1This Agreement is intended to satisfy the requirements of Section 409A of
the Code and the regulations and other guidance thereunder (“Section 409A”) with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent.  If
either party notifies the other in writing that one or more or the provisions of
this Agreement contravenes any Treasury Regulations or guidance promulgated
under Section 409A or causes any amounts to be subject to interest, additional
tax or penalties under Section 409A, the parties shall agree to negotiate in
good faith to make amendments to this Agreement as the parties mutually agree,
reasonably and in good faith are necessary or desirable, to (i) maintain to the
maximum extent reasonably practicable the original intent of the applicable
provisions without violating the provisions of Section 409A or increasing the
costs to the Company of providing the applicable benefit or payment and (ii) to
the extent possible, to avoid the imposition of any interest, additional tax or
other penalties under Section 409A upon the parties, provided that,
notwithstanding the foregoing, the Company makes no representation that amounts
payable under this Agreement will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to any amounts paid under this
Agreement.

4.7.2Any payment or benefit due upon a termination of the Executive’s employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to the Executive only upon a “separation from service”
as defined in Treas. Reg. § 1.409A-l (h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section
409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treas. Reg. §§ 1.409A-l(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treas. Reg. § 1.409A-1 through A-6.

4.7.3Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treas. Reg. § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to the Executive
only to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following the calendar
year in which the Executive’s “separation from service” occurs; and provided
further that such expenses are reimbursed no later than the last day of the
third calendar year following the calendar year in which the Executive’s
“separation from service” occurs.  To the extent any expense reimbursement or
the provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise) the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last

6

--------------------------------------------------------------------------------

 

day of the calendar year following the calendar year in which the Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision or any in-kind benefit be subject to liquidation or exchange for
another benefit.

5.Protection to Confidential Information; Restrictive Covenants.

5.1Prior to the Effective Date, the Company has shared confidential and trade
secret information of the Company and its subsidiaries and affiliates with the
Executive.  From the Effective Date, the Company will share with Executive
confidential and trade secret information regarding not only the Company but
also its subsidiaries and affiliates.  In view of the fact that the Executive’s
work for the Company will bring the Executive into close contact with many
confidential affairs of the Company not readily available to the public, trade
secret information and plans for future developments, the Executive agrees:

5.1.1To keep and retain in the strictest confidence all confidential matters of
the Company, including, without limitation, “know how”, trade secrets, customer
lists, pricing policies, operational methods, technical processes, formulae,
inventions and research projects, other business affairs of the Company, and any
material confidential information whatsoever concerning any director, officer,
employee, shareholder, partner, customer or agent of the Company or their
respective family members learned by the Executive heretofore or hereafter, and
not to disclose them to anyone outside of the Company, either during or after
the Executive’s employment with the Company, except in the course or performing
the Executive’s duties hereunder or with the Company’s express written
consent.  The foregoing prohibitions shall include, without limitation, directly
or indirectly publishing (or causing, participating in, assisting or providing
any statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial; and

5.1.2To deliver promptly to the Company on termination of the Executive’s
employment by the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof), including data stored in computer memories
or on other media used for electronic storage or retrieval, relating to the
Company’s business and all property associated therewith, which the Executive
may then possess or have under the Executive’s control, and not retain any
copies, notes or summaries; provided Executive shall be entitled to keep a copy
or this Agreement and compensation and benefit plans to which Executive is
entitled to receive benefits thereunder.

5.2In support of Executive’s commitments to maintain the confidentiality of the
Company’s confidential and trade secret information, and supported by the
consideration provided hereunder, including the grant of an equity interest in
the Company, during the Restricted Period (defined below), the Executive shall
not in the United States and in any non-US jurisdiction where the Company may
then do business:  (a) directly or indirectly, enter the employ of, or render
any services to, any person, firm or entity engaged in any business

7

--------------------------------------------------------------------------------

 

competitive with any business of the Company or of any of its subsidiaries or
affiliates; (b) engage in such business on the Executive’s own account, and the
Executive shall not become interested in any such business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; (c) directly or indirectly, solicit or encourage (or cause to be
solicited or encouraged) or cause any client, customer or supplier of the
Company to cease doing business with the Company, or to reduce the amount of
business such client, customer or supplier does with the Company; or (d)
directly or indirectly, solicit or encourage (or cause to be solicited or
encouraged) to cease to work with the Company, or hire (or cause to be hired),
any person who is an employee of or consultant then under contract with the
Company or who was an employee of or consultant then under contract with the
Company within the six month period preceding such activity without the
Company’s written consent, provided however that this clause (d) shall not apply
during the Restricted Period to a consulting or advisory firm which is also then
currently engaged or under a retainer relationship (in each case, without any
action by the Executive, whether directly or indirectly) by a subsequent
employer of the Executive.  The “Restricted Period” is that period commencing on
the Effective Date, continuing during the Term and for any period the Executive
is employed by the Company after the Term (including after expiration of this
Agreement) and continuing through, and expiring on, (i) the expiration of the
Severance Period in the event the Executive’s employment is terminated by the
Company or any successor without Cause, and (ii) until the second anniversary of
the termination of the Executive’s employment for any other reason.

5.3If the Executive commits a breach, or poses a serious and objective threat to
commit a breach, of any of the provisions of Sections 5.1 or 5.2 hereof, the
Company shall have the following rights and remedies:

8

--------------------------------------------------------------------------------

 

5.3.1The right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company;

5.3.2The right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Executive as the result of any transactions
constituting a breach of any of the provisions of the preceding paragraph, and
the Executive hereby agrees to account for and pay over such benefits to the
Company.  Each of the rights and remedies enumerated above shall be independent
of the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity; and

5.3.3In addition to any other remedy which may be available (i) at law or in
equity, or (ii) pursuant to any other provision of this Agreement, the payments
by the Company of severance pursuant to Section 4.4 will cease as of the date on
which such violation first occurs.  In addition, if the Executive breaches any
of the covenants contained in Sections 5.1 and 5.2 and the Company obtains
injunctive relief with respect thereto (that is not later reversed or otherwise
terminated or vacated by judicial order), the period during which the Executive
is required to comply with that particular covenant shall be extended by the
same period that the Executive was in breach of such covenant prior to the
effective date of such injunctive relief.

5.4If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, hereafter are held by a court to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.

5.5If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, said provision shall then be enforceable.

5.6The Executive agrees (whether during or after the Executive’s employment with
the Company) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about the Company or its affiliates or the
officers, directors, managers, customers, partners, or shareholders of the
Company or its affiliates, and the Company agrees (whether during or after the
Executive’s employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statement, remark, or rumor about the
Executive.  Notwithstanding the foregoing, nothing herein shall prohibit either
party from providing truthful testimony in connection with a legal proceeding or
governmental investigation.

5.7For purposes of this Section 5 only, the term “Company” includes the Company
and its subsidiaries and affiliates.

9

--------------------------------------------------------------------------------

 

6.Inventions and Patents.

6.1The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by her during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.  The Executive shall further:  (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.

6.2If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within one year after
the termination of the Executive’s employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.

6.3The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.

7.Intellectual Property.  The Company shall be the sole owner of all the
products and proceeds of the Executive’s services hereunder, including, but not
limited to, all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with and during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder).  The Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

8.Notices.  All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):

If to the Company, to:


Floors-N-More, LLC

c/o ALJ Regional Holdings, Inc.

P.O. Box 99418

San Diego, CA 92169

10

--------------------------------------------------------------------------------

 

Attn.:  Chairman of the Board of Directors

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP

Five Palo Alto Square

6th Floor

3000 El Camino Real

Palo Alto, CA 94306

Attn.:  Christopher M. Forrester


If to the Executive, to:

Such address as shall most currently appear on the records of the Company.

9.Governing Law; Dispute Resolution.

9.1It is the intent of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the State of
Nevada, without regard to principles of conflicts of laws thereof that would
call for the application of the substantive law of any jurisdiction other than
the State of Nevada.

9.2Each party irrevocably agrees for the exclusive benefit of the other that any
and all suits, actions or proceedings relating to Sections 5, 6 or 7 of this
Agreement (a “Proceeding”) shall be maintained in either the courts of the State
of Nevada or the federal District Courts sitting in Las Vegas, Nevada
(collectively, the “Chosen Courts”), applying the law of the State of Nevada
without regard to principles of conflicts of law, and that the Chosen Courts
shall have exclusive jurisdiction to hear and determine or settle any such
Proceeding and that any such Proceedings shall only be brought in the Chosen
Courts.  Each party irrevocably waives any objection that it may have now or
hereafter to the laying of the venue of any Proceedings in the Chosen Courts and
any claim that any Proceedings have been brought in an inconvenient forum and
further irrevocably agrees that a judgment in any Proceeding brought in the
Chosen Courts shall be conclusive and binding upon it and may be enforced in the
courts of any other jurisdiction.

Each of the parties hereto agrees that this Agreement has been entered into in
express reliance on Section 104.5116 of Title 8 of the Nevada Revised
Statutes.  Each of the parties hereto irrevocably and unconditionally agrees (i)
that, to the extent such party is not otherwise subject to service of process in
the State of Nevada, it will appoint (and maintain an agreement with respect to)
an agent in the State of Nevada as such party’s agent for acceptance of legal
process and notify the other parties hereto of the name and address of said
agent, (ii) that service of process may also be made on such party by pre-paid
certified mail with a validated proof of mailing receipt constituting evidence
of valid service sent to such party at the address set forth in Section 8 of
this Agreement, as such address may be changed from time to time pursuant
hereto, and (iii) that service made pursuant to clause (i) or (ii) above shall,
to the fullest extent permitted

11

--------------------------------------------------------------------------------

 

by applicable law, have the same legal force and effect as if served upon such
party personally within the State of Nevada or within any other State as
required by applicable law.

9.3Any controversy or claim arising out of or related to any other provision of
this Agreement shall be settled by final, binding and non-appealable arbitration
in Las Vegas, Nevada by a single arbitrator applying the law of the State of the
Nevada without regard to principles of conflicts of law.  Subject to the
following provisions, the arbitration shall be conducted in accordance with the
applicable rules of JAMS then in effect.  Any award entered by the arbitrator
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement.  Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration or litigation (including reasonable attorneys’ fees and expenses)
and shall share the fees of JAMS and the arbitrator, if applicable, equally.

10.General.

10.1JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.

10.2Continuation of Employment.  Unless the parties otherwise agree in writing,
continuation of the Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (except as otherwise
specifically provided herein), and the Executive’s employment may thereafter be
terminated “at will” by the Executive or the Company.  If the Executive’s
employment terminates upon expiration of the Term, the Executive shall receive
any Base Salary earned but not paid prior to such termination and shall have no
further rights to any compensation  or any other benefits under this Agreement,
except to the extent already earned and vested as of the day immediately prior
to such termination.

10.3Headings.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

10.4Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive’s employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive’s employment by the Company and its
affiliates (including predecessors of the Company and its affiliates) including
without limitation that certain Employment Agreement entered into and effective
as of August 8, 2007 by and between Floors-N-More, LLC and the Executive, as
amended by that certain Amendment No. 1 to Employment Agreement made as of
August 28, 2008 by the same parties, and any severance, retention, change in
control or similar types of benefits.  No representation, promise or inducement
has been made by either party that

12

--------------------------------------------------------------------------------

 

is not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

10.5Assignment.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The Company may assign its
rights, together with its obligations, hereunder (i) to any affiliate, or (ii)
to third parties in connection with any sale, transfer or other disposition of
all or substantially all of the business or assets of the Company; in any event
the obligations of the Company hereunder shall be binding on its successors or
assigns, whether by merger, consolidation or acquisition of all or substantially
all of its business or assets.

10.6Waiver.  This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by all of the parties hereto, or in the case of a
waiver, by the party waiving compliance.  The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver or
the breach or any other term or covenant contained in this Agreement.

10.7Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local and other taxes as may be required to
be withheld pursuant to any applicable law or regulation.

10.8Release.  In consideration of the Executive’s employment with the Company
after the Closing and the payments and benefits to be provided to the Executive
hereunder (which such payments and benefits were negotiated in part, as
consideration for the release in this Section 10.8), and after consultation with
counsel, the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company, the Prior Company, each of their respective
precedecessors, subsidiaries, and affiliates, and each of their respective
officers, employees, directors, shareholders and agents (“Releasees”) from any
and all waivable claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the Prior
Company through the date hereof, and (ii) any other event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that the Executive does not release, discharge
or waive (i) any rights to payment for accrued, but unpaid, paid-time off
arising from service with the Prior Company, (ii) any rights or Claims that are
not legally waivable, or (iii) any Claims for age discrimination under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder.  The Executive
acknowledges that the Executive may hereafter discover Claims or facts in
addition to or different from those which the Executive now knows or believes to
exist with respect to the subject matter of this release and

13

--------------------------------------------------------------------------------

 

which, if known or suspected at the time of executing this release, may have
materially affected this release or the Executive’s decision to enter into
it.  Nevertheless, the Releasors hereby waive any right or Claim that might
arise as a result of such different or additional Claims or facts.

11.Subsidiaries and Affiliates.  As used herein, the term “subsidiary” shall
mean any corporation or other business entity controlled directly or indirectly
by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.

12.Survival.  Sections 4.6, 4.7, 5, 6, 7, 9, and 10 shall survive the
termination of the Agreement.

***

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as or the date
first above written.

 

 

Floors-N-More, LLC

 

 

By:

/s/ T. Robert Christ

Name:

T. Robert Christ

Title:

Chief Financial Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Steven Chesin

 

Steven Chesin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 